Citation Nr: 0413626	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
November 1963.  He died in July 1980.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for the cause of the veteran's death.  

The Board notes that in October 2001, the appellant filed a 
fourth motion for reconsideration of the Board's May 1996 
decision that denied service connection for the cause of the 
veteran's death.  However, in March 2002, the appellant's 
representative filed a statement indicating that the motion 
was to be withdrawn so she could pursue a claim to reopen 
with the RO.  

The appellant was scheduled to testify at a personal hearing 
before a Veterans Law Judge in Washington, D.C. in April 
2004.  Prior to the hearing, she canceled that request 
because she was unable to travel.  

In September 2003, the appellant withdrew her claim for 
entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  Accordingly, this matter is 
not currently before the Board and will not be addressed in 
this decision.  

A motion to advance this case on the Board's docket, which 
was received by the Board on May 3, 2004, was granted by the 
Board on May 6, 2004, for good cause shown.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  




FINDINGS OF FACT

1.  In a May 1996 decision, the Board denied the appellant's 
initial claim for service connection for the cause of the 
veteran's death, including due to exposure to ionizing 
radiation.  The Court of Appeals for Veterans Claims upheld 
the Board decision in November 1997.  

2.  The evidence associated with the claims file subsequent 
to the Board's May 1996 decision does not raise a reasonable 
possibility of substantiating the claim on the merits.  


CONCLUSIONS OF LAW

1.  The May 1996 Board decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2003).  

2.  The additional evidence received subsequent to the May 
1996 Board decision is not new and material, and the claim 
for service connection for the cause of the veteran's death 
may not be reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2003).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the appellant's claim to 
reopen was received by the RO in March 2002, the new version 
of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are 
applicable to the appellant's claim to reopen.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The December 2002 decision, April 2003 statement of the case, 
and VA letters to the appellant, apprised her of the 
information and evidence needed to substantiate her claim to 
reopen, the law applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determination was made.  In an August 2003 letter, 
the appellant was informed of the provisions of the VCAA.  
The letter also advised that her claim for service connection 
for the cause of the veteran's death had previously been 
denied and specifically described what evidence was required 
to reopen the claim.  She was also informed that VA would 
obtain the veteran's service medical records, VA records, and 
other pertinent federal records.  VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately her responsibility to 
submit any private records.  As such, the Board finds that 
the correspondence satisfied VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate her claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  

In the present case, regarding the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for the cause of the veteran's death, a 
substantially complete application was received from the 
appellant in March 2002.  Thereafter, in a rating decision 
dated in December 2002, the claim was denied.  VCAA notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertained to the claim, was issued in August 
2003.  

Because complete VCAA notice in this case was not provided to 
the appellant prior to the initial VA adjudication denying 
the new claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, VA can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Court shall "take 
due account of the rule of prejudicial error."). 

In reviewing rating decisions on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the rating decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by VA shall be subject to one 
review on appeal, and such final decisions are made by the 
Board.  Because the Board makes the final decision on behalf 
of VA with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-notice initial adjudication 
constitutes harmless error, especially since a rating 
decision that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision 
of VA in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because a rating decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first VA adjudication of the claim, 
the notice was provided by the RO prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to her.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  As discussed above, the Board has found that 
the appellant was provided every opportunity to identify and 
submit evidence in support of her claim.  See also VAOPGCPREC 
01-04; 69 Fed. Reg. 25180 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The VCAA left intact the requirement that an appellant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  

The VCAA does require VA to request existing records from 
Federal agencies (to include service department records, VA 
records, Social Security Administration), and non-Federal 
agency sources (such as private medical care providers, 
current or former employers, or other non Federal government 
sources), if reasonably identified by the claimant, in order 
to assist the claimant to reopen the claim.  However, VA is 
not required to provide an examination or obtain a medical 
opinion to create new evidence that may or may not be 
material.  38 C.F.R. § 3.159(c) (2003).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim to reopen.  The veteran's service 
medical records and other medical records are included in the 
file.  The appellant did not identify any outstanding 
treatment reports, and in a September 2003 statement, she 
indicated that she did not have any additional evidence 
pertaining to her appeal to submit.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  Hence, the duty to assist requirements of the VCAA 
have been met.  

II.  New and Material Evidence

A determination on a claim by the RO, of which the claimant 
is properly notified, is final if an appeal is not perfected 
as prescribed in 38 C.F.R. § 20.302, and the claim may not 
thereafter be reopened or allowed, except on a showing of new 
and material evidence.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).  Unless the Board orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2003).  

38 U.S.C.A. § 5108 provides that, "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2003).  
This change in the law pertains only to claims filed on or 
after August 29, 2001.  Because the appellant's claim to 
reopen was initiated after the effective date of the 
revision, the claim will be adjudicated by applying the 
revised 38 C.F.R. § 3.156.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).  

In a June 1991 rating decision, the RO denied the appellant's 
initial claim for service connection for the cause of the 
veteran's death, based on a finding that there was no 
evidence that the veteran's fatal lung cancer began in or was 
otherwise related to his active military service.  The 
evidence of record at the time the decision was made included 
the veteran's service medical records which showed that he 
had been treated for a pulmonary abscess in late 1961 and 
early 1962.  In February 1962, it was noted that there was no 
significant residuals of the previously noted lesion.  The 
remaining service medical records showed asymptomatic, normal 
lungs, with complete resolution of the lesion.  In May 1980, 
the veteran was hospitalized and diagnosed with possible lung 
carcinoma.  He died in July 1980.  The certificate of death 
reported the cause of death to be probable lung cancer with 
severe malnutrition as a contributing cause.  The RO 
concluded that the veteran's lung cancer was not manifest in 
service or within one year of his discharge, and there was no 
medical evidence relating the lung cancer to his military 
service.  The appellant appealed this determination to the 
Board.  

In June 1995, the Board remanded the case to the RO to 
ascertain whether the veteran was exposed to ionizing 
radiation in service.  In December 1995, the Defense Nuclear 
Agency (DNA) reported that the available naval and historical 
records did not document the veteran's participation in U.S. 
atmospheric nuclear testing and there was no record of 
radiation exposure for him.  In a January 1996 rating 
decision, the RO again denied service connection for the 
cause of the veteran's death, based on a finding that the 
veteran had not been exposed to ionizing radiation in 
service, and no evidence that his fatal lung cancer began in 
or was otherwise related to his active military service.  

In a May 1996 decision, the Board also concluded that service 
connection for the cause of the veteran's death was not 
warranted based on a finding that the claim was not well 
grounded.  The Board noted that there was no evidence that 
the veteran had been exposed to ionizing radiation, and no 
medical evidence relating the veteran's fatal lung cancer to 
his period of active military service.  

The appellant appealed this determination to the Court.  In a 
November 1997 memorandum decision, the Court affirmed the 
Board's May 1996 decision.  Although the appellant filed 
several motions for reconsideration of the Board's May 1996 
decision, those motions were denied in July 1999, March 2000, 
and October 2000.  A fourth motion was withdrawn in March 
2002.  Accordingly, the Board's May 1996 decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2003).  

In March 2002, the appellant sought to reopen her claim.  The 
additional evidence she submitted since the Board's May 1996 
denial included duplicate copies of the veteran's service 
medical records documenting his treatment for a lung abscess 
in service, and numerous personal statements asserting that 
the veteran's lung cancer was related to his military 
service.  However, the additional evidence still does not 
tend to show that the veteran's fatal lung cancer began in 
service, was manifest within one year of his discharge, or 
that it was otherwise related to his active military service, 
including exposure to ionizing radiation.  Furthermore, the 
appellant's assertions alone regarding medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Hickson v. West, 11 Vet. App. 374 (1998).  

Therefore, the Board finds that the additional evidence is 
not new and material because it was previously before the 
Board in May 1996, and does not relate to an unestablished 
fact necessary to establish the claim.  Therefore, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim for service connection for the cause 
of the veteran's death is not reopened, and the appeal is 
denied.  

The appellant and her representative have argued that the 
VCAA now requires VA to obtain a medical nexus opinion 
regarding the possible relationship between the lung abscess 
the veteran was treated for in service and his subsequent 
lung cancer.  However, the Board notes that a regulatory 
change in an evidentiary burden is not evidence and cannot 
constitute new and material evidence.  There is no basis for 
review of a previously adjudicated claim based on an 
intervening or liberalizing change in the law, unless the 
change creates a new cause of action or forms a new basis for 
entitlement to a benefit.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); see also Anglin v. West, 11 Vet. App. 361 
(1998).  As explained above, the VCAA does not require VA to 
reopen a previously denied claim in the absence of the 
submission of new and material evidence, and is not required 
to provide an examination or obtain a medical opinion to 
create new evidence that may or may not be material.  See 
38 C.F.R. § 3.159(c).  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



